Title: From Benjamin Franklin to John Paul Jones, 30 June 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear sir,
Passy 30. June 1779.
Being arrived at Grois, you are to make the best of your Way, with the Vessels under your Command, to the West of Ireland; and establish your Cruise on the Orcades, the Cape of Dirneus, and the Dogger Bank: in order to take the Ennimies Property in those Seas.
The Prizes you may make, send to Dunkirk, Ostend, or Bergen in Norway: according to your Proximity to either of those Ports. Address them to the Persons M. De Chaumont shall indicate to you.
About the 15th August, when you will have sufficiently cruised in these Seas, you are to make Route for the Texel, where you will meet my further Orders.
If by any personal Accident you should be render’d unable to execute these Instructions, The Officer of your Squadron next in Rank, is to endeavour to put them in execution.

With best Wishes for your Prosperity, I am ever, Dear Sir, your affectionate Friend & humble Servant.
B Franklin
Honble Capt. Jones.
 
Endorsed: from his Excellency Doctor Franklin Passy June 30th. 1779 recd. L’Orient July. 6th. 1779. No. 11.
